Name: Commission Regulation (EC) No 2295/1999 of 29 October 1999 fixing the export refunds on rice and broken rice and suspending the issue of export licences
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities30. 10. 1999 L 280/3 COMMISSION REGULATION (EC) No 2295/1999 of 29 October 1999 fixing the export refunds on rice and broken rice and suspending the issue of export licences THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular the second subparagraph of Article 13(3) and (15) thereof, (1) Whereas Article 13 of Regulation (EC) No 3072/95 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund; (2) Whereas Article 13(4) of Regulation (EC) No 3072/95, provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of rice and broken rice on the Community market on the one hand and prices for rice and broken rice on the world market on the other; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on the rice market and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid distur- bances of the Community market with limits resulting from agreements concluded in accordance with Article 228 of the Treaty; (3) Whereas Commission Regulation (EEC) No 1361/76 (3) lays down the maximum percentage of broken rice allowed in rice for which an export refund is fixed and specifies the percentage by which that refund is to be reduced where the proportion of broken rice in the rice exported exceeds that maximum; (4) Whereas export possibilities exist for a quantity of 7 828 t of rice to certain destinations; whereas the procedure laid down in Article 7(4) of Commission Regulation (EC) No 1162/95 (4), as last amended by Regulation (EC) No 1432/1999 (5) should be used; whereas account should be taken of this when the refunds are fixed; (5) Whereas Article 13(5) of Regulation (EC) No 3072/95 defines the specific criteria to be taken into account when the export refund on rice and broken rice is being calculated; (6) Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destination; (7) Whereas a separate refund should be fixed for packaged long grain rice to accommodate current demand for the product on certain markets; (8) Whereas the refund must be fixed at least once a month; whereas it may be altered in the intervening period; (9) Whereas it follows from applying these rules and criteria to the present situation on the market in rice and in particular to quotations or prices for rice and broken rice within the Community and on the world market, that the refund should be fixed as set out in the Annex hereto; (10) Whereas, for the purposes of administering the volume restrictions resulting from Community commitments in the context of the WTO, the issue of export licences with advance fixing of the refund should be restricted; (11) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 of Regulation (EC) No 3072/95 with the exception of those listed in paragraph 1(c) of that Article, exported in the natural state, shall be as set out in the Annex hereto. Article 2 With the exception of the quantity of 7 828 t provided for in the Annex, the issue of export licences with advance fixing of the refund is suspended. Article 3 This Regulation shall enter into force on 1 November 1999. (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 154, 15.6.1976, p. 11. (4) OJ L 117, 24.5.1995, p. 2. (5) OJ L 166, 1.7.1999, p. 56. EN Official Journal of the European Communities 30. 10. 1999L 280/4 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1999. For the Commission Franz FISCHLER Member of the Commission 1006 30 67 9900 1006 30 44 9000 (EUR/t) 05 106,00 01 80,00 1006 30 46 9000 Product code   1006 30 67 9100 Destination (1) 01 80,00 04  04  1006 20 17 9000 01 100,00 1006 30 42 9000 1006 30 96 9900   1006 30 61 9100 1006 30 65 9900 05 106,00   02 106,00 (2) 1006 20 92 9000 Destination (1) 1006 30 96 9100 Amount of refunds 01 100,00 04  01 80,00 03 111,00 (2) 04  02 106,00 (2) 03 111,00 (2) 01 100,00 03 111,00 (2) 01 100,00 1006 30 25 9000 ANNEX to the Commission Regulation of 29 October 1999 fixing the export refunds on rice and broken rice and suspending, the issue of export licences 1006 30 92 9900 1006 20 94 9000 02 106,00 (2) 01 80,00 02 106,00 (2) 01 80,00 01 100,00 01 80,00 01 80,00 1006 30 92 9100   1006 30 23 9000 1006 20 15 9000 1006 30 65 9100   01 80,00 04  1006 40 00 9000 05 106,00 04  1006 30 48 9000 Amount of refunds 1006 30 63 9100   05 106,00 1006 20 96 9000 Product code 04  01 80,00 03 111,00 (2) 01 100,00 1006 30 27 9000 04  02 106,00 (2) 01 100,00 05 106,00 1006 30 94 9900 1006 30 21 9000 01 80,00 04  04  05 106,00 01 80,00 1006 30 61 9900 1006 30 63 9900 03 111,00 (2) 01 100,00 02 106,00 (2) 1006 20 13 9000 01 100,00 (1) The destinations are identified as follows: 01 Liechtenstein, Switzerland, the communes of Livigno and Campione d'Italia, refunds fixed under the procedure laid down in Article 7(4) of Regulation (EC) No 1162/95 in respect of a total quantity of 4 618 t of wholly milled rice equivalent, 02 Zones I, II, III, VI, excluding Turkey, 03 Zones IV, V, VII (c), Canada and Zone VIII excluding Suriname, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of amended Commission Regulation (EEC) No 3665/87, 05 Ceuta and Melilla, refunds fixed under the procedure laid down in Article 7(4) of Regulation (EC) No 1162/95 in respect of a total quantity of 777 t. (2) For rice of destinations 02 and 03, refunds fixed under the procedure laid down in Article 7(4) of Regulation (EC) No 1162/95 in respect of a total quantity of 2 433 t. NB: The zones are those defined in the Annex to amended Commission Regulation (EEC) No 2145/92. 01 80,00 1006 30 98 9100 05 106,00 01 100,00 (EUR/t) 01 100,00 1006 30 94 9100 01 100,00 1006 20 11 9000 04  1006 30 98 9900   05 106,00 04  03 111,00 (2) 1006 20 98 9000